The following opinion was filed February 10, 1931:
Nelson, J.
(on rehearing). The court has given careful consideration to the several contentions of defendant Maria Hamill in support of her petition for a rehearing, with the result that only one of them seems to merit consideration at this time. The matter of interest on defendant Kuchlers' land contract from its date to the date of the sale under the foreclosure proceedings was not taken into consideration in determining the equities of the several parties to the surplus *428on foreclosure. It appears that no interest was ever paid on the contract. Payments on the principal sum of $9,000 were made as follows :
April 15, 1926.$2,500 00
April 30, 1926. 300 00
November 3, 1926. 300 00
November 10, 1926. 300 00
November 18, 1926. 300 00
March 18, 1927 (to Hardy-Ryan Abstract Company) . 500 00
Total ..$4,200 00
Computing the interest on the unpaid balance from April 15, 1926, to June 8, 1929, the date of sale, we find it to be $1,156.70. At the sale defendants Kuchler were compelled to bid $9,800 in order to protect their land contract and to obtain the property covered thereby. This required the Kuchlers to pay $800 in excess of the contract price. We think it equitable to add this $800 to the $4,200 principal paid by the Kuchlers on the land contract and to deduct as a proper charge against them the unpaid interest amounting to $1,156.70, leaving an actual net balance to be paid to the Kuchlers from the surplus, amounting to $3,843.30, instead of $4,200 as heretofore decided and adjudged. In arriving at this computation we consider the $500 paid by the Kuchlers to Hardy-Ryan Abstract Company on March 18, 1927, as having been paid by the Kuch-lers on the contract. The Kuchlers are therefore getting full credit for this $500 out of the surplus adjudged to them and they have no further interest or claim to said sum of $500 paid to the Hardy-Ryan Abstract Company.
The mandate of the court heretofore entered is therefore modified to read as follows :
By the Court. — The order of the county court of Wau-kesha county is reversed, and said court is ordered to direct *429the clerk of said court to pay to A. L. Kiefer Company or its attorney, G. Holmes Daubner, the sum of $97.48, together with interest thereon from and after the 7th day of May, 1925, the date of entry of judgment; that he further pay to Mary K. Schoen or her attorney, Newton W. Evans, the sum of $423.66, together with interest thereon from and after the 14th day of September, 1925, the date of entry of her judgment; that he further pay to W. J. Heinz Company or its attorney, George E. Robinson, the sum of $76.70, together with interest thereon from and after the 13th day of December, 1924, the date of entry of its judgment; that he further pay to Edward F. Kuchler and Margaret Kuchler, his wife, or their attorney, Alvin Juedes, the sum of $3,843.30; and that he further pay to Maria Hamill or her attorney, Harvey C. Hartwig, the remainder of said surplus, including any interest which said surplus may have earned while in the hands of said clerk.